Citation Nr: 1627539	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a respiratory disability, claimed as bronchitis.

3.  Entitlement to service connection for a gynecological disorder, claimed as a loose clamp from a prior tubal ligation.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a bilateral hip disability, claimed as a stress fracture, to include as secondary to a service-connected right ankle disability.

6.  Entitlement to service connection for a breast reduction.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 2007 to March 2009.

These matters are on appeal from rating decisions issued in March 2010 and April 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Portland, Oregon.

The Veteran testified before Decision Review Officer (DRO) in July and October 2012, and before the undersigned Veterans Law Judge (VLJ) in January 2016.  Transcripts of these hearings are of record.

The issue of entitlement to a TDIU was raised at the January 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a breast reduction and a bilateral hip disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a dental disorder for which compensation can be authorized.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a respiratory disability, at this time.

3.  The Veteran does not have a gynecological disorder or headache disability that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed gynecological disorder and headache disability, and her active service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).

2.  The basic criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A gynecological disorder and headache disability were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Dental disorder

The Veteran contends that the dental care she received during her service caused damage to her teeth.  A review of the service dental records shows that her dental care included extraction of a wisdom tooth and the filling of cavities.
 
At the DRO hearing in October 2012 and Board hearing in January 2016, she expressed displeasure with the dental care she received and said that she now has a partial denture.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not for periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the service treatment records (STRs) show that the Veteran underwent an extraction and additional treatment which presumably led to the need for her partial dentures.  However, there is no indication that she suffered bone loss, defined by the regulations as loss of substance of body of maxilla or mandible or tooth loss resulting from trauma.  With regard to her teeth that required fillings and crowns, the Board notes that the treatable carious teeth may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in § 17.161 of this chapter.

Accordingly, the claim for service connection for dental disability for compensation purposes must be denied as a matter of law.  The Board notes that if the Veteran wishes to claim service connection for dental disability for purposes of potentially receiving dental treatment, she should address this claim to her local VA Medical Center.  See e.g. 38 C.F.R. § 17.161.

Respiratory disability

The Veteran contends that she has a respiratory disability, claimed as bronchitis, that is related to her service.  However, neither the Veteran's STRs nor post-service treatment records reflect a diagnosis of any respiratory disability.

In this regard, in October 2007 she was treated for an upper respiratory infection.  However, on August 2008 medical board examination clinical evaluation of the lungs was normal.

Post-service, on February 2010 VA respiratory system examination she presented with a history of bronchitis in service.  However, on examination there was no objective evidence of a chronic obstructive pulmonary condition per normal pulmonary function tests.

There is no medical evidence of a respiratory disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that she has difficulty breathing at times, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment. 

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, she is not medically qualified to diagnose herself with any respiratory disability, including bronchitis.

In any event, even if a respiratory disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of any respiratory disability in service or any evidence of an etiological relationship between any claimed respiratory disability and the Veteran's service.

Accordingly, the preponderance of the evidence is against the claim for service connection for a respiratory disability and the claim must be denied.
Gynecological disorder

The Veteran contends that she has a gynecological disorder, claimed as a loose clamp from a tubal ligation.

The STRs include an April 2007 entrance examination which indicates that she underwent a tubal ligation prior to service.  In the accompanying report of medical history, she indicated that she was in good health and denied treatment for a gynecological disorder.

A December 2008 report noted an incidental finding from a March 2008 lumbar spine X-ray examination which showed that one of the Hulka clips from a 2002 tubal ligation performed in 2002 had migrated around the level of her umbilicus.  

Another December 2008 report shows that she consulted gynecology for the reversal of her tubal ligation.

On February 2010 VA gynecological conditions examination, the examining physician stated that the claims file is silent for any problems regarding a loose clamp from tubal ligation.  She denied pelvic pain, but stated that a few months after service she experienced irregular menses.

After a thorough examination and review of the claims file, the examining physician diagnosed a normal gynecological examination and a loose clamp from a tubal ligation (pre-service) without residuals.

In October 2012 and January 2016, she testified that jumping off of trucks and carrying 80 pound sacks during service caused the clamp to become loose.

On March 2013 VA gynecological conditions Disability Benefits Questionnaire (DBQ) examination, it was noted that a tubal ligation clip on the right fallopian tube dislodged in September 2008.  On 2008 X-ray examination of the lumbar spine, it was discovered that her right tubal ligation clip came off and a hysterosalpingogram showed that the tube was open.  She reported that she was the most physically active during active duty in early 2008.  She stated that the loose clamp was in her abdomen, but denied receiving treatment for any residuals.

After reviewing the claims file, medical literature, and examining the Veteran, the examining physician opined that the dislodging of her tubal ligation clamp dislodging was less likely as not due to, or permanently aggravated beyond its natural progression by, her service.  She also opined that it is less likely as not that the clip was dislodged secondary to jumping off of trucks carrying 80# packs during service. 

The rationale was that she reported undergoing a tubal ligation in 2002.  The literature shows that between 6 to 25% of tubal ligation clips dislodge.  For those clips that are tightly placed, an inflammatory reaction usually takes place, further adhering the clip to the fallopian tube.  As this Veteran's clip has appeared not only to be adhered to the right fallopian tube but to have moved between her 2008 and 2009, it is most likely that her clip did not have adhesions to hold it in place.  Therefore, it is most likely that her tubal ligation clip dislodged soon after her 2002 procedure, rather than during her military service, but was incidentally discovered to be dislodged in September 2008 per an X-ray examination of the back.
 
Since the evidence of record shows that the Veteran underwent a tubal ligation prior to service, the Board finds that the presumption of soundness, does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

As to the 'aggravation prong,' the March 2013 examining physician further opined that the tubal ligation was not permanently aggravated beyond its natural progression by her service and that the tubal ligation clip most likely dislodged soon after her 2002 procedure, prior to service.

Accordingly, the preponderance of the evidence is against the claim for service connection for a gynecological disorder and the claim must be denied.



Headache disability

The Veteran contends that she has headaches that are related to her service.  She initially contended that she had headaches prior to service that were aggravated therein.  However, she now denies having headaches that pre-existed her service.

The STRs include an April 2007 entrance examination which indicates a normal neurologic evaluation.  A June 2008 report indicates a complaint of headaches associated with a diagnosis upper respiratory infection.  However, these records are negative for any diagnosed headaches during service. 

On February 2010 VA headaches examination, she reported onset of headaches in 2008.  The examining physician diagnosed migraine headaches.

On August 2012 VA headaches DBQ examination, the Veteran presented with a history of migraines since April 2003.  She clarified that she was claiming service connection for migraine headaches instead of cervical headaches and that her headaches began at 22 to 23 years of age.  She also stated that prior to service she had 1 to 2 migraines per year and that during service she was given medicine for her headaches.  

The examining physician opined that the cervical headaches and/or migraine headaches were not caused by, a result of, or related to her service.  The rationale was that per the Veteran's statement, her migraine headaches began prior to service and there was no diagnosis of migraine headaches on separation examination.  She also denied a history of frequent or severe headaches on the report of medical history completed on separation examination.  In addition, no chronic aggravation of migraine headaches during service was documented or identified.

On March 2013 VA headaches DBQ examination, the Veteran presented with a history of headaches since 1997 which increased in severity during service and a diagnosis of migraines since March 2002.  The examining physician opined that the Veteran's migraine/cervical headaches are not related to her service, based on the rationale that she denied cervical headaches and although she stated that migraine headaches began prior to service, per the Veteran's statements, separation examination did not identify migraine headaches as a diagnosis.  She also denied frequent or severe headaches on the report of medical history and there was no treatment for cervical or migraine headaches during service.

The examining physician further opined that the claimed headaches, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that after review of the claims file, review of medical literature, and examination of the Veteran, her migraine headaches are less likely as not permanently aggravated beyond their natural progression by her service.  

The rationale was that she reported that she had at least one migraine headache prior to service, but that their frequency, intensity, and associated symptoms worsened during service.  The examining physician's review of her service records did not reveal visit for migraine headaches and she denied having frequent or severe headaches during service.  The post-service treatment records did not reveal documentation of treatment for migraine headaches until November 2010 which was over one and one-half years after separation from service.

The Board notes that on January 2016 hearing the Veteran denied any history of headaches prior to service.  Nonetheless, the Board finds that the presumption of soundness, as it pertains to the Veteran's headaches, has been rebutted.

As to the 'preexistence prong,' the record includes a March 2013 VA examining physician's opinion that the Veteran's headaches, clearly and unmistakably existed prior to service.

As to the 'aggravation prong,' the examining physician further opined that the headaches, which clearly existed before service and were clearly and unmistakably not aggravated beyond natural progression by in-service injury, activity, event, or illness.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

Given the foregoing, to include the VA examining physician's opinion, the Board finds that the evidence clearly and unmistakably shows that the Veteran's headaches existed prior to her active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).  

With regard to the 'aggravation prong,' the Board finds that based on the VA examining physician's opinion, there is clear and unmistakable evidence that the Veteran's preexisting headaches were not aggravated during military service beyond its natural progression. 

In any event, even if the Board agreed with the Veteran's recent contention that her headaches did not pre-exist service, but began during service, the STRs are void of any diagnosed headache disability.

Accordingly, the preponderance of the evidence is against the claim for service connection for a headache disability and the claim must be denied.

In sum, the Board finds that the Veteran's claims for service connection for a respiratory disability, gynecological disorder, a headache disability must be denied.  There is no competent medical evidence to show that the Veteran has a respiratory disability at this time or that her gynecological disorder and headache disability are related to her service.

The Board has taken the contention that the Veteran has a respiratory disability and that her gynecological disorder and headache disability, were caused by her service with great care and detail.  In this regard, the Board finds that the February 2010, August 2012, and March 2013 VA examinations and medical opinions provide highly probative evidence against these claims, which the Board cannot ignore.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians concluded that the Veteran did not have a currently diagnosed respiratory disability and that her gynecological disorder and headache disability were not related to her service.  The examining physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current respiratory disability and the etiology of a gynecological disorder and headache disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a gynecological disorder, respiratory disability, and headache disability and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The VCAA is not applicable to the claim for service connection for dental disability as this appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

With regard to the claims for service connection for a gynecological disorder, respiratory disability, and a headache disability, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for dental disability is denied for VA compensation purposes.\

Service connection for a respiratory disability is denied.

Service connection for a gynecological disorder, claimed as loose clamp from prior tubal ligation, is denied.

Service connection for a headache disability is denied.
REMAND

With regard to the claim for service connection for a breast reduction, in October 2015 the RO denied the claim.  The Veteran expressed disagreement with the decision in a February 2016 statement.  In April 2016, the RO continued and confirmed the previous denial of service connection for a breast reduction.  That month, the Veteran filed a notice of disagreement with the decision.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue must be remanded for additional action.

With regard to her claimed bilateral hip disability, on March 2013 VA hip and thigh conditions DBQ, the examining physician diagnosed flexure tendinitis, left hip since 2012 which the examining physician opined that the claimed hip disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that she did not have a bilateral hip disability and her current left hip condition is not the same condition she was treated for in service.  The examining physician noted that during service she was told that she had a stress fracture in the left hip while on active duty in 2008 (diagnosed by vibratory testing- no MRI).

However, at the October 2012 DRO hearing and January 2016 Board hearing the Veteran contended that she has a bilateral hip disability that is related to her service-connected right ankle disability.  Accordingly, the March 2013 VA examining physician's opinion is inadequate for adjudication purposes as to this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the new claim the Veteran has raised (cited in the introduction: entitlement to a TDIU).

2.  Provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for a breast reduction.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.  This issue should only be returned to the Board if the Veteran perfects a timely appeal of its denial.

3.  Obtain all outstanding VA medical records related to the Veteran's bilateral hip disability, including those from the Portland VAMC, dated from April 2011 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

4.  After the foregoing has been completed, forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.  The examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed bilateral hip disability is (a) proximately due to or the result of the Veteran's service-connected acquired right ankle disability, or (b) aggravated or permanently worsened by a service-connected right ankle disability.  If it is determined that the bilateral hip disability is related to a service-connected right ankle disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for (service connection for a bilateral hip disability) should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


